— Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered December 5, 1988, convicting defendant upon her plea of guilty of the crimes of grand larceny in the fourth degree and criminal possession of a hypodermic instrument.
Having reviewed the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues which could be raised on this appeal. Consequently, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.